State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518509
________________________________

In the Matter of LORCEN
   BURROUGHS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Lahtinen, McCarthy, Garry and Clark, JJ.

                             __________


     Lorcen Burroughs, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

     Determination confirmed.     No opinion.

      Peters, P.J., Lahtinen, McCarthy, Garry and Clark, JJ.,
concur.
                              -2-                  518509

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court